Complaint and information were filed against relator in the county court of Van Zandt County charging him with operating a motor vehicle without numbers in violation of chap. 3, acts 43rd Legislature, Second Called Session, as amended by chap. 21, acts 44th Legislature. Upon his arrest relator made application for writ of habeas corpus, which was awarded. After a hearing he was remanded to custody. Hence this appeal.
It is relator's contention that the evidence upon which the State is seeking to convict him is incompetent, and that a conviction cannot be supported by sufficient evidence. It is well settled that the merits of a case involving the guilt or innocence of an accused is not a proper subject of inquiry in a writ of habeas corpus. Ex parte Drenner, 67 S.W.2d 870; Ex parte Rogers, 201 S.W. 1157. From Branch's Annotated Penal Code, sec. 239, we quote the following: "The writ of habeas corpus will not lie where the remedy at law is adequate, nor will it lie after indictment to prevent a trial on the merits although the agreed statement of facts shows that the accused is not guilty."
The judgment remanding relator is affirmed.
Affirmed. *Page 503 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.